Title: Broadside from William Hartshorne & Company, 1 April 1793
From: William Hartshorne & Company
To: Washington, George



George Washington Esqr.
Alexandria. [Va.] April 1, 1793

we request your attention to the foregoing circular from the late firm of HARTSHORNE and DONALDSON, and to assure you our best endeavours shall be exerted to merit the recommendation there given.—Our Exports consist of Flour, Bread, Wheat and Indian Corn, these are the principal; besides these we have some Tobacco, Pine Plank, Shingles, Staves and Hemp. Flour and Bread may be had at all seasons; the time for shipping Wheat is generally from November till April; Indian Corn from January till December, when the new Crop is gathered, but not fit to ship.—The articles imported here, that may be conveniently sold on Commission, are Sugar, Teas, Rum, Molasses, Coffee, Wines, Salt, Raw Hides, Tanned Leather, Sail Cloth and coarse Linens.
At foot are our different signatures to which only be pleased to attend.
The Signature of Thy respectful friend, Wm Hartshorne
Wm Hartshorne & Co.

The Signature of your most obedient servant, James Cavan
Wm Hartshorne & Co[mpan]y
The Signature of your most obedient servant, John Muir
Wm Hartshorne & Co.
